Name: Commission Implementing Decision (EU) 2015/2260 of 3 December 2015 repealing Decision 2008/630/EC on emergency measures applicable to crustaceans imported from Bangladesh and intended for human consumption (notified under document C(2015) 8472) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  trade;  deterioration of the environment;  Asia and Oceania;  international trade;  trade policy;  fisheries
 Date Published: 2015-12-05

 5.12.2015 EN Official Journal of the European Union L 321/58 COMMISSION IMPLEMENTING DECISION (EU) 2015/2260 of 3 December 2015 repealing Decision 2008/630/EC on emergency measures applicable to crustaceans imported from Bangladesh and intended for human consumption (notified under document C(2015) 8472) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Commission Decision 2008/630/EC (2) was adopted following the detection of residues of veterinary medicinal products and unauthorised substances in crustaceans imported into the Union from Bangladesh and intended for human consumption (the products). (2) Decision 2008/630/EC provides that Member States are to authorise the importation into the Union of the products, provided that they are accompanied by the results of an analytical test carried out at the place of origin to ensure that they do not present a danger to human health (the analytical test). (3) A Commission audit (3) was carried out in Bangladesh from 20 April 2015 to 30 April 2015 (the audit), in order to evaluate the control of residues and contaminants in live animals and animal products including controls on veterinary medicinal products. The audit report concluded that the system in place for residues controls in aquaculture offers guarantees equivalent to the requirements laid down in Union legislation. (4) The number of non-compliant consignments has decreased significantly. (5) Based on the results of the audit and on the very low number of non-compliant consignments, it appears unnecessary to require that consignments of the products imported into the Union from Bangladesh be accompanied by analytical tests. Decision 2008/630/EC should therefore be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/630/EC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Decision 2008/630/EC of 24 July 2008 on emergency measures applicable to crustaceous imported from Bangladesh and intended for human consumption (OJ L 205, 1.8.2008, p. 49). (3) Final report of an audit carried out in Bangladesh from 20 April 2015 to 30 April 2015 in order to evaluate the control of residues and contaminants in live animals and animal products including controls on veterinary medicinal products  DG (SANTE) 2015-7517  MR. http://ec.europa.eu/food/fvo/audit_reports/details.cfm?rep_id=3501